DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has indicated that claim 6 has been canceled in the remarks filed 2/23/2021. However, the status identifier of claim 6 states “previously presented” and not cancelled. Because claim 6 depends on claim 5, which was also cancelled, the examiner is assuming that applicant wishes claim 6 to be canceled. It is requested that applicant clarify this issue in response to this Office action.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-10,17-19,22 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0556207 (herein KR207, with reference to the machine translation as previously submitted) in view of Eberic et al. (US 20020038757 A1).
 	For claim 1, KR207 teaches a technological line for rearing and/or breeding of flightless insects and/or larval forms of insects, the technological line having at least one level (figs. 1-2 show multiple levels), the technological line comprising: 
an autonomous conveyor belt system (100) defining a level of the at least one levels, the conveyor belt system comprising; 
a movable belt (110) having longitudinal edges and an upper surface extending between the longitudinal edges, the movable belt having direction of movement; 
two spaced apart lateral sidewalls (130,131,132,133, one on each side as shown in either figs. 5,6) defining sides of the belt system along the direction of movement of the conveyor belt; 
each lateral sidewall having an upper edge (edge where ref. 132 is pointing at for fig. 5 or edge where ref. 133 is pointing at in fig. 6) extending inwardly toward the other lateral sidewall so as to form profiled lateral sidewalls, 

transverse brackets (140) extending generally perpendicularly to the lateral profiled sidewalls and connecting the lateral profiled sidewalls; 
the movable belt being disposed on and supported by the transverse brackets (the translation states that bracket 140 supports the belt 110; for example, “140 is a support for supporting the bottom of the central portion of the belt 110”); Application No. 16/324,3253 Docket No.: 36HIPR-SI10102PA Amendment dated February 23, 2021 Reply to Office Action of November 23, 2020 
the upper edges of the lateral sidewalls extending inwardly over the longitudinal edges of the movable belt (as shown in figs. 5,6); 
However, KR207 is silent about with the longitudinal edges of the movable belt curving up and extending up and being supported by the profiled lateral sidewalls such that the upper surface of the conveyor belt is curved upwardly at the longitudinal edges such that the upper surface forms a trough profile; the movable belt and profiled lateral side walls configured such that a pressure of a mass of the insects disposed on the trough-profiled upper surface of the conveyor belt presses the longitudinal edges of the conveyor belt against the profiled lateral sidewalls; wherein both the transverse brackets and the profiled lateral sidewalls are made of a material with efficient heat conducting properties.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture the transverse brackets and the profiled lateral sidewalls of KR207 out of metal due to its efficient heat conducting properties, since it 
Eberic et al. teach a conveyor system comprising longitudinal edges of a movable belt (6) curving up (see figs. 8-11) and extending up (see figs. 8-11) and being supported by profiled lateral sidewalls (5) such that an upper surface (6a) of the conveyor belt is curved upwardly at the longitudinal edges such that the upper surface forms a trough profile. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the   , since it has been held that where routine testing and general experimental conditions are present, one of ordinary skill with common sense and ordinary ingenuity would have the longitudinal edges of the movable belt of KR207 be curving up and extending up and being supported by profiled lateral sidewalls as taught by Eberic et al. in order to prevent objects or items on the belt from falling off the belt and to maintain these objects or items thereon (para. 0035 of Eberic et al.).
The combination of KR207 as modified by Eberic et al. would result in the movable belt and profiled lateral side walls configured such that a pressure of a mass of the insects disposed on the trough-profiled upper surface of the conveyor belt presses the longitudinal edges of the conveyor belt against the profiled lateral sidewalls (as taught in KR207).
For claim 2, KR207 as modified by Eberic et al. is silent about wherein the upper edge of each of the lateral sidewalls has an inward portion bending downwardly toward 
For claim 3, KR207 as modified by Eberic et al. is silent about wherein a height of the profiled lateral sidewalls is not less than twice a maximum length of the insects. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a height of the profiled lateral sidewall of KR207 as modified by Eberic et al. be not less than twice a maximum length of the insects, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the size of the insect to be maintained on the conveyor belt) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
For claim 7, KR207 as modified by Eberic et al. further teaches wherein the the at least one level comprises a plurality of levels (figs. 1,2,5 of KR207), each level having a conveyor belt system. However, KR207 as modified by Eberic et al. is silent about 
For claim 8, KR207 as modified by Eberic et al. is silent about wherein the transverse brackets and/or the profiled lateral sidewalls are made of metal or steel or stainless or galvanized steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transverse brackets and/or the profiled lateral sidewalls of KR207 as modified by Eberic et al. be made of metal or steel or stainless or galvanized steel, since it has been held to be within the general skill of a worker in the art to select a known material (conveyor system frame members are notoriously well-known to be made out of some sort of metal) on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
For claim 9, KR207 as modified by Eberic et al. is silent about wherein the conveyor belt is made of plastic, polyvinyl chloride (PVC), polypropylene (PP), or polystyrene (PS).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the conveyor belt of KR207 as modified by Eberic et al. beU.S, National Stage of PCT/1B2017/054828 7Docket No.: 36HIPR~WT10102PA made of plastic, polyvinyl chloride (PVC), polypropylene (PP), or 
For claim 10, KR207 as modified by Eberic et al. (emphasis on KR207) teaches wherein the technological line comprises a plurality of levels (figs. 1,2,5), spaces (area below where ref. 140 is pointing at to the next conveyor belt 110 below) between the levels being maintained with a height being equal or greater than a height h of the profiled lateral sidewalls (see fig. 5, the area or space below where ref. 140 is pointing at to the next conveyor belt 110 below is greater than the height of the sidewalls where ref. 130 is pointing at).  
For claim 17, KR207 as modified by Eberic et al. teach a method of rearing and/or breeding of flightless insects and/or larval forms of insects, comprising a step of rearing and/or breeding of flightless insects and/or larval forms of insects using the technological line according to claim 1 (as explained in the above).
For claim 18, KR207 as modified by Eberic et al. teaches wherein the insects are a larval form of insects (throughout the translation) but is silent about the larvae of mealworm beetles and/or the larvae of hermetia illucens.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the larvae of mealworm beetles and/or the larvae of hermetia illucens as the preferred larvae in the technological line of KR207 as modified by Eberic et al., depending on the user’s preference to rear and breed certain species of insect larvae as desired for the intended use.

For claim 22, KR207 as modified by Eberic et al. (emphasis on KR207) frutehr teaches wherein the bending angle of the upper edge of each sidewall is from 30° to 90° (fig. 5, the upper edge is bent at 90° from the sidewall; also, fig. 6 shows a bending angle of small amount).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR207 as modified by Eberic et al. as applied to claim 1 above, and further in view of Schmidt (US 4148276 A).
 	For claim 4, KR207 as modified by Eberic et al. is silent about wherein the conveyor belt system further comprises legs and additional brackets extending between and connecting the legs, the brackets having at least one opening for installation of automatic feeders.  
	Schmidt teaches a technological line comprising brackets (17,19,29,35,37) connecting opposite legs (4), the brackets having at least one opening (opening on the top area of ref. 19 next to ref. 37 where ref. 14 fits therein), allowing installation of automatic feeders (14,15). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include brackets, legs and automatic feeders as taught by Schmidt in the technological line of KR207 as modified by Eberic et al. in .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KR207 as modified by Eberic et al. as applied to claim 1 above, and further in view of Chin (US 20140261188 A1). 
 	For claim 11, KR207 as modified by Eberic et al. is silent about wherein the technological line comprises a mobile structure.  
 	Chin teaches a technological line comprises a mobile structure (using wheels 316). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a mobile structure as taught by Chin on the technological line of KR207 as modified by Eberic et al. in order to allow mobility of the line. 
Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over KR207 (as above) in view of Eberic et al. (as above) and Newton et al. (US 20130319334 A1, as cited on form PTO-1449).
 	For claim 12, KR207 as modified by Eberic et al. teaches a modular system of technological lines for rearing and/or breeding of flightless insects and/or larval forms of insects, comprising: unified middle modules including technological lines according to claim 1 as explained in the above. However, KR207 as modified by Eberic et al. is silent about a rear module with a rear end sidewall and a front module with a front end sidewall.
	Newton et al. teach a modular system (figs. 2,4) of technological lines for rearing/breeding insects/larvae comprising unified middle modules (para. 0044 stated that the system can be of large scale so any unit in the middle are considered middle 
	For claim 13, KR207 as modified by Eberic et al. and Newton et al. further teaches wherein the rear end and front end sidewalls are movable (due to the sidewalls are mounted on the conveyer belt in KR207).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KR207 as modified by Eberic et al. and Newton et al. as applied to claim 12 above, and further in view of Nijhof (US 4437433 A).
 	For claim 16, KR207 as modified by Eberic et al. and Newton et al. is silent about wherein the rear and front modules are equipped with tension systems, and drive shafts and pressure rollers, respectively, allowing movement of the belt of the conveyor using a mechanical or a manual drive. 
 	Nijhof teaches a modular system comprising rear and front modules (the module in the rear is considered rear module and the module in the front is the front module) are equipped with tension systems (abstract, “a tension pulling member”; col. 2, lines 13-20), and drive shafts (110,170,112) and pressure rollers (97), respectively, allowing movement of the belt of the conveyor using a mechanical or a manual drive. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a tension system, drive shafts, and pressure rollers as taught by Nijhof . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,7-13,16-19,22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643